Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or motivate the claimed combination of elements, in particular the vehicle window glass raising and lowering device having a drive unit to move the window glass, a control unit for controlling the drive unit, a detection line arranged on a vehicle interior side of the window glass and along at least a portion of an outer edge of the window glass in a state where the door and the window glass are closed, a light source with a light emitting element to emit an invisible light to the detection line, and a camera with a lens on which the invisible light emitted from the light source and reflected by the detection line is incident, where the control unit comprises a pinching prevention means that causes the drive unit to perform a pinch prevention operation for preventing pinching by the window glass based on an image taken by the camera, wherein the detection line comprises a reflection layer to reflect an incident light toward the light source and an absorption agent/layer or anti-reflection layer such that the absorption agent/layer absorbs or the antireflection layer prevents reflection of a visible light from outside the vehicle.  While the prior art teaches camera based vehicle window pinch protection systems (see for example previously applied Breed reference), the previous systems do not include a means for dealing with visible light from outside the vehicle as the absorption layer/agent or antireflection layer of the claimed invention does and while such materials (absorption and antireflection materials) are know the use in the vehicle window pic prevention is not motivated by anything other than hindsight to reach the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak